Exhibit 10.2

Huntington Bancshares Incorporated

Stock Option Grant Agreement

2015 STOCK OPTION GRANT AGREEMENT

 

Employee Name:    Number of Stock Options Subject to Grant:    Date of Grant:   
Closing Price on Grant Date:   

 

 

THIS STOCK OPTION GRANT AGREEMENT (this “Agreement”) is made as of the date in
the box above labeled “Date of Grant” by Huntington Bancshares Incorporated, a
Maryland corporation and its subsidiaries (the “Company”), and is hereby
communicated to the employee named in the box above (the “Employee”). Undefined
capitalized terms used in this Agreement shall have the meanings set forth in
the Company’s 2015 Long-Term Incentive Plan as may be amended from time to time
(the “Plan”).

WHEREAS, the Company maintains the Plan.

WHEREAS, pursuant to Article 6 of the Plan, the Committee may grant awards of
Stock Options to employees.

WHEREAS, the Company desires to compensate the Employee with a grant of Stock
Options for the Employee’s future services to the Company.

NOW, THEREFORE, in consideration of the premises, the Company grants the
Employee an Award of Stock Options under the following terms and conditions:

 

1. Grant of Options.

The Company, by authority of the Committee, grants to the employee, named in the
box above (the “Employee”), a grant of the number of Options identified above to
be issued in accordance with all of the terms and conditions set forth in this
Agreement and the Plan.



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Stock Option Grant Agreement

 

2. Vesting Provisions.

This Option has been granted from the Plan, effective as of the Date of Grant
and will vest as follows:

(a) Except as otherwise provided herein, this Option will vest in equal
increments on the anniversary date of each of the four years following the Date
of Grant.

(b) Notwithstanding any provision in Section 2(a) above to the contrary, if, on
or after the date that is six months after the Date of Grant and before the
fourth anniversary of the Date of Grant, the employment of the Employee is
terminated for reasons other than death, Disability, or Early or Normal
Retirement, this Option shall be exercisable in accordance with Section 6.6 of
the Plan. This generally means that the rights under each unvested Option shall
be forfeited and any vested Option shall terminate upon the earlier of (1) the
expiration of such Option, or (2) sixty (60) days after the Employee’s
termination of employment, unless such termination of employment was for Cause.

(c) Notwithstanding any provision in Section 2(a), or 2(b,) above to the
contrary, if, on or after the date that is six months after the Date of Grant
and before the fourth anniversary of the Date of Grant, the employment of the
Employee is terminated because of Early Retirement, the vested Option shares
shall remain exercisable through the expiration date described in Section 4
below, and the unvested Option Shares shall be immediately forfeited. For
purposes of this Agreement, “Early Retirement” means that the Employee has
terminated service with the Company for any reason other than Cause on or after
attainment of age 55 and completion of at least 10 years of service.

(d) Notwithstanding any provision in Section 2(a), 2(b), or 2(c) above to the
contrary, if, on or after the date that is six months after the Date of Grant
and before the fourth anniversary of the Date of Grant, the employment of the
Employee is terminated because of Normal Retirement, the Employee’s service
shall be deemed to have terminated on the fourth anniversary of the Date of
Grant so that this Option shall be deemed to continue to vest on each
anniversary of the Date of Grant. Notwithstanding the foregoing, the Employee
may not exercise any Option shares that become vested under this Section 2(d)
before the first anniversary of the date of Employee’s termination after
obtaining Normal Retirement. For purposes of this Agreement, “Normal Retirement”
means that the Employee’s service with the Company terminates for any reason
other than Cause after attainment of age 59  1/2 and 4 years of service.

(e) Notwithstanding any provision in Section 2(a), 2(b), 2(c), or 2(d) above to
the contrary, if, on or after the date that is six months after the Date of
Grant and before the fourth anniversary of the Date of Grant, the employment of
the Employee is terminated by reason of death or Disability, or if the Employee
dies or becomes Disabled after Early or Normal Retirement, all such outstanding
Options shall become exercisable in full, and the Employee or (in the case of
the Employee’s death) the executor or administrator of such Employee’s estate or
a person or persons who have acquired the Options directly from the Employee by
bequest, inheritance, or by reason of written designation as a beneficiary on a
form proscribed by the Company, shall have until the earlier of (i) the
expiration dates of this Option or (ii) thirteen (13) months after the
Employee’s date of death or Disability, to exercise such Options.



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Stock Option Grant Agreement

 

(f) Notwithstanding any provision in items 2(a) - 2(e) above, if on
December 31st before the applicable vesting date described in Section (a) above,
the Company’s Common Equity Tier 1 Risk-Based Capital Ratio (“CET 1”) is less
than the greater of (i) the CET 1 goal set forth in the Company’s Capital
Management Policy or (ii) the required minimum CET 1 established by the Federal
Reserve, the Employee’s stock options that otherwise would have vested on such
date shall instead vest on the date that the Committee certifies that the
Company’s CET1 is greater than or equal to the applicable goal described in
(i) or (ii) above (which shall be no later than March 15th of the year after the
year in which such CET 1 goal is achieved). However, if the Company’s CET 1
remains less than the applicable goal described in (i) and (ii) above on the
December 31st of each of the two consecutive years after the otherwise
applicable vesting date described in items (a)-(e) above or, if earlier, the
date the Option otherwise expires under Section 4 of this Agreement, the
Employee shall not vest in that 1/4 share of the stock options and shall instead
forfeit such stock options.

(g) In the event of a Change in Control, all outstanding Option shares shall
become immediately and fully vested and exercisable, and they shall remain
exercisable through the expiration date described in Section 4 below if:

(1) within 12 months after a Change in Control occurs, the Employee’s service
has been terminated by the Company (provided that such termination is for a
reason other than for Cause); or

(2) the Company previously terminated the Employee’s service without Cause
(i) during the year before the Change in Control was consummated, but (ii) after
a third party or the Company had taken steps reasonably calculated to effect a
Change in Control. In addition to items (i)-(ii) above, the Employee also must
reasonably demonstrate that such termination of service was in connection with
or in anticipation of the Change in Control.

(h) Notwithstanding anything herein to the contrary, in the event that the
Employee’s employment is terminated for Cause, the rights under each then
outstanding Option granted to the Employee shall immediately terminate.

 

3. Forfeiture Provisions.

(a) To the extent the Employee fails to satisfy the vesting conditions of
Section 2 of this Agreement, the Employee’s stock options shall be forfeited.

(b) Notwithstanding any provision of this Agreement to the contrary, the
Committee may cause the Employee to forfeit all stock options and require
repayment of any amount previously paid under this Agreement in accordance with
the terms of the Huntington Bancshares Incorporated Recoupment/Clawback Policy
(“the Policy”), any other applicable policy of the Company, and any other
applicable laws and regulations. The Policy is available on the Risk Management
and Corporate Policy home page of the Huntington intranet.



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Stock Option Grant Agreement

 

(c) This stock option grant is subject to acceptance of all the terms,
conditions and limitations of the Plan. The Plan may be amended from time to
time, including but not limited to provisions on tax withholding and forfeiture.
This stock option grant is subject to such rules and regulations that the
Committee may adopt for administration of the Plan, and to all applicable laws,
rules and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.

 

4. Expiration of Option.

This Option will expire at midnight of the day prior to the tenth anniversary of
the date of grant, or upon such earlier expiration date as provided in the Plan,
and shall not be exercisable thereafter.

 

5. Option Exercise Price.

The Option price of this grant is equal to the Fair Market Value (the closing
price) as quoted on the NASDAQ Global Select Market per share as specified in
the Plan on the Date of Grant.

 

6. Exercise of Option and Withholding.

The Option may be exercised, in whole or part (for the purchase of whole shares
only), electronically by complying with the requirements on Fidelity’s web site
and satisfying any other requirements that the Company may impose under
Section 6.5 of the Plan. Payment of the exercise price shall be made in a manner
approved by the Company under Section 6.5 of the Plan. The Company shall have
the power and the right to deduct or withhold, or require the Employee to remit
to the Company, an amount sufficient to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Agreement. Tax and any other
necessary withholding obligations shall be satisfied in a manner consistent with
Article 19 of the Plan.

 

7. Securities Law Compliance.

No Option shares shall be purchased upon the exercise of the Option unless and
until the Company and the Employee shall have complied with all applicable
federal or state registration, listing, and qualification requirements and all
other requirements of law or of any regulatory agencies having jurisdiction,
unless the Company has received evidence satisfactory to it that the Employee
may acquire such shares pursuant to an exemption from registration under the
applicable securities laws. Any determination in this connection by the Company
shall be final, binding, and conclusive. The Company reserves the right to
legend any certificate for shares, conditioning sales of such shares upon
compliance with applicable federal and state securities laws and regulations.



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Stock Option Grant Agreement

 

8. No Rights as Shareholder or Employee.

The Employee shall not have any voting rights as a stockholder of the Company or
any other privileges of a stockholder of the Company with respect to any Option
shares subject to (but not acquired upon valid exercise of) the Option, nor
shall the Company have any obligation to issue any dividends or otherwise afford
any rights to which shares are entitled with respect to any such Option shares,
until the date of the issuance to the Employee of a stock certificate evidencing
such shares.

The Employee understands and agrees that this Agreement does not impact in any
way the right of the Company to terminate or change the terms of the employment
of Employee at any time for any reason whatsoever, with or without Cause, nor
confer upon any right to continue in the employ of the Company.

 

9. Non-Transferability of Option.

This Option may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated by the Employee, other than by will or by the laws of
descent and distribution. Further, this Option shall be exercisable during his
or her lifetime only by the Employee.

 

10. Plan Governs.

This Option is subject to acceptance of all the terms, conditions and
limitations of the Plan, including Article 20 with respect to forfeitures. The
Plan may be amended from time to time, including but not limited to provisions
on tax withholding and forfeiture. This Option is subject to such rules and
regulations that the Committee may adopt for administration of the Plan, and to
all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required. In
the event of a conflict between one or more provisions of this Agreement and one
or more provisions of the Plan, the provisions of the Plan shall govern. A copy
of the Plan is available upon request by contacting the Human Resources
Department at the Company’s executive offices.

 

11. Governing Law.

Except to the extent preempted by federal law, this Agreement shall be construed
and enforced in accordance with the laws of the State of Ohio, without giving
effect to the choice of law principles thereof.



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Stock Option Grant Agreement

 

RESTRICTIVE COVENANTS

After review of this agreement, the Employee will be required to accept the
terms and conditions of the grant. If this agreement is not accepted within 45
days of the distribution of this document, then the grant will be subject to
forfeiture.

Non-Solicitation Provision

By accepting this Agreement and the grant listed herein, the Employee agrees
that during his or her employment with Huntington and for a period of one year
after such employment ceases, either voluntarily or involuntary for any reason,
he or she will not, either directly or indirectly:

 

  1. Solicit, encourage, or induce any person employed by the Company, or
attempt to solicit, encourage or induce any person employed by the Company, to
terminate his or her employment with the Company or to seek or accept employment
with any other person or entity; or

 

  2. Contact or attempt to contact any customer or prospective customer of the
Company for whom the Employee performed any services or had any direct or
indirect business contact for the purposes of identifying his or her new
association or his or her change of employment or current affiliation; or

 

  3. Contact any customer of the Company for whom the Employee performed any
services or had any direct or indirect business contact for the purpose of
soliciting, influencing, enticing, attempting to divert, or inducing any such
customers to obtain any product or service offered by the Company from any
person or entity other than the Company; or

 

  4. Contact any customer or prospective customer of the Company whose identity
or other customer specific information the Employee obtained or gained access to
as an employee of Company for the purpose of soliciting, influencing, enticing,
attempting to divert, or inducing any such customers or prospective customers to
obtain any product or service provided by the Company from any person or entity
other than the Company; or

 

  5. Accept or provide assistance in the accepting of business from any
customers or any prospective customers of the Company for whom the Employee
performed any services or had any direct or indirect business contact, or whose
identity or other customer specific information the Employee obtained or gained
access to as an employee of the Company.



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Stock Option Grant Agreement

 

Notwithstanding the foregoing non-solicitation provisions of this Agreement, if
the Employee separates employment within one year following a Change in Control
that is not pursuant to a transaction approved by the Huntington Bancshares
Incorporated Board of Directors, then the Employee’s obligations will cease as
of the date of his or her employment termination.

Confidentiality Provision

By accepting this Agreement and the grant listed herein, the Employee agrees
that during his or her employment with Huntington and after such employment
ceases, either voluntarily or involuntary for any reason, he or she will not,
either directly or indirectly use proprietary information to solicit, influence,
entice, attempt to divert, or induce any customer or prospective customer of the
Company to terminate or reduce any business relationship with the Company or to
obtain any product or service provided by the Company from any person or entity
other than the Company. Proprietary information includes customer or prospective
customer information, including names, addresses, telephone numbers, email
addresses or other identifying or contact information, account or transactional
information, and other personal, business or financial information, and also
includes information concerning the Company’s business plans and methods, market
strategies, products and services, technology and computer systems, business
techniques and processes, policies, procedures and training materials.

Non-Competition Provision

By accepting this Agreement and the grant listed herein, the Employee agrees
that if the Employee’s service terminates because of Normal Retirement, the
shares under this Option that continue to be vest under this Agreement will
become vested and exercisable only if: (1) the date of the Employee’s
termination after obtaining Normal Retirement is at least 6 months after the
Date of Grant; and (2) for a period of one (1) year after the date of the
Employee’s termination after obtaining Normal Retirement, he or she will not
accept employment with or perform any competing services (to include,
recruiting, financial modeling, vendor relationship management, and/or providing
services that draw upon his knowledge of Huntington proprietary information) for
any bank or bank affiliated broker dealer that has any material operations in
any of Huntington’s six (6) footprint states (Ohio, Indiana, Kentucky, Michigan,
Pennsylvania, and West Virginia). “Material operations” means that it has more
than 5% market share in any of Huntington’s footprint states. “Bank affiliated”
means owned by a bank or a bank holding company. The Employee agrees and
acknowledges that for purposes of this Paragraph, “employment” and/or “perform
any competing services” shall mean that the Employee is engaged as an agent,
employee, director, owner, partner or consultant by any bank or bank affiliated
broker dealer. If, and to the extent that, the Employee violates the terms of
this non-competition provision, the continued vesting of the Employee’s Option
shares shall immediately cease, and the Employee shall forfeit any unvested
Option shares.



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Stock Option Grant Agreement

 

Notwithstanding the foregoing restrictive covenants of this Agreement, if
Employee separates employment within one year following a Change in Control that
is not pursuant to a transaction approved by the Huntington Bancshares
Incorporated Board of Directors, then Employee’s obligations will cease as of
the date of his or her employment termination.

The Company will not have any further obligations to the Employee under this
Agreement if the Employee’s grant is forfeited as provided herein.

This Agreement along with the 2015 Long-Term Incentive Plan Prospectus will be
available by accessing your Fidelity account.

I also acknowledge that I am required to hold 50% of net shares released upon
exercise (i.e., shares released to me net of the Option price and applicable
taxes) until Early or Normal Retirement, or other departure from the Company.

I hereby accept the terms of this Agreement electronically through Fidelity.

 

                                 

  

                

Chairman, President, and Chief Executive Officer   

Date

[Electronic Signature]

[Acceptance Date]